Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, lines 11-13, the recitation of “at least one of…and” is improper Markush or alternative terminology. The phrase - - member selected from the group consisting - - should be inserted after “one” in line 11 to avoid this rejection. In claim 5, the metes and bounds of a “pre-determined amount” are indefinite, since whether or not a given amount would be “pre-determined” would not be ascertainable.
This application apparently discloses allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  The Hotchkiss Affidavit filed under 37 C.F.R. 1.132 on December 22, 2020 states that one of ordinary skill in the  art would not have predicted that a particle-stabilized alumina-based foam can be used to coat he channel wall of a honeycomb monolith substrate under vacuum and/or pressure with success due to the variation in the shear stress applied to the foam across the face of the substrate when the vacuum/pressure is applied, resulting in one part of the foam dose that sees an applied stress above the yield stress first (before the bulk of the foam dose), which would have caused non-uniform distribution of the foam among the plurality of channels of substrate and a lower mass loading of foam on the substrate than unintended. (See Paragraphs 9 and 10 of the Affidavit.) In addition, one of ordinary skill in the art would not have been motivated to use vacuum and/or pressure to suck or push the foam into the channels of the substrate due to the concern to the physical stability of the particle-stabilized alumina-based foam. Accordingly any holding that it would be obvious to pull or push the particle-stabilized, alumina -based foam disclosed in either the article of Ha et al or the article of Ahmad et al to coat the honeycomb monolith substrate of either Aderhold et al (US 6,599,570) or GREENWELL (US 2014/0044626) using the vacuum and/ or pressure techniques disclosed therein, has been rebutted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Nunan is made of record for disclosing a method for coating a honeycomb structure by drawing a slurry through the channels by applying a vacuum to one end of the structure. (See Paragraph [0046].)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736